Title: John Thaxter to Abigail Adams, 18 June 1780
From: Thaxter, John
To: Adams, Abigail



Paris 18th. June 1780

About a fortnight since Mr. Hutchinson, formerly Governor of the Massachusetts Bay, dropped down dead in England. The Reflection made by some one in the English Papers is this. “Governor Hutchinson is now no more. On Saturday afternoon he dropped down dead. It is charitable to hope, that his Sins may be buried with him in the Tomb, but they must be recorded in his Epitaph. His Misrepresentations have added Fuel to the unnatural War which has been kindled against America. Examples are necessary; and there is Reason to wish, that all Incendiaries may not escape into the Grave, without a previous Appearance, either at the Gibbet, or on the Scaffold.” This ought to be engraved in indelible Characters on his Tomb. The Viper has lost his Sting. He has left Monuments of Infamy behind him to make his Memory execrated. He has not lived long enough, to see the Liberty and Independence of the Country he wished to subjugate, established and confirmed. Doubtless he has foreseen what must be. Even the Anticipation ought to have been Death to him.
There have been great Convulsions in England. Perhaps these have killed him. The Mob have burnt Lord Mansfield’s House and many other private Houses, besides three Prisons. It was a Mob of fifty thousand Men. They visited Parliament, buffeted several Lords and Bishops. Lord George Gordon was at the Head. They went to Parliament to insist upon a Repeal of an Act in favor of Popery. I am sorry they have risen upon this principle. It was but an act of Toleration. Had they turned Administration out of Doors for bringing them into an American War, and a War with France and Spain, they would have done nobly. If they had beheaded their obstinate King, and a few others, they would have done better.
Lord Gordon is in the Tower, and impeached for High Treason. If he is beheaded something more serious will take place. Lord Gor­don is a Scotchman and powerfully supported. What the End of these things will be Time will determine. In its present Stage, it is no Advantage to Us. Mobs fighting against Toleration are of no Service to America. I wish it may not be known in America that the Insurrection was upon that Ground. At any Rate it is a ruined Kingdom, more despised than ever respected by Europe.
The Abbies Chalut and Arnoux have Copies of the Celebrated Letter of Madam Adams to Madam Grand. It is a Subject of Panegyrick, and very justly. It is full of good Sense, and Affection—no Husband of Sensibility can read it without Encomiums and Tears.
I had the pleasure of dining there last Sunday, and of seeing Miss Labhar and many other Ladies who were very handsome, but I have seen none as yet that have made so great an Impression on my Heart as my favorite Miss —— in America. I will say no more.—Johnny and Charley dined here to day and are very well, and behave in a Manner the most charming. I have the Honor to &c. &c.

Duty, Love, &c. where due.
J.T.

